Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
The office action is being examined in response to the amended claims and remarks submitted by Applicant on March 15, 2022.
Claims 1, 9, 10, 13, and 14 were amended and have been hereby entered.
Claim 2 is canceled.
Claims 1, and 3-14 have been examined, and a Notice of Allowability has been provided herein for those claims. 

Allowable Subject Matter
Claims 1, and 3-14 are allowed.

Reasons for Allowance
The following is the examiner's statement of reasons for allowance:
The Examiner withdraws the claim 101 rejections for the reasons set forth below, in addition to those discussed in the Non-Final Rejection dated September 17, 2021. As discussed below, regarding the Examiner’s analysis of the claims under 101, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn and claims 1, and 3-14 as well as claims dependent therefrom are patent eligible.  
The Independent claims as amended are directed to a method (claim 1), a system (claim 13) and a machine (claim 14). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A, Prong One, claims 1, 13, and 14 recite, in part, a method and a system of organizing human activity. Using the limitations in claim 14 to illustrate, the claim recites: 
A portable terminal comprising: a storage configured to store an application; at least one memory configured to store instructions; at least one processor configured to access the at least one memory, read the instructions, and operate according to the instructions, the instructions comprising: instructions to store a unique user identifier (UUID) of the application in an operating system (OS) of the portable terminal and store an app serial number in the application, wherein the UUID is a unique serial number which is variably issued each time the application is downloaded from an app distribution server, the UUID being not stored in the application, and the app serial number being issued by a service provider server when the application is installed on the portable terminal and authenticated; instructions to execute the application and extracting information for authentication, wherein the extracted information for authentication includes the UUID stored in the OS of the portable terminal and the app serial number stored in the application; instructions to transfer the information for authentication to a transaction server; instructions to receive, from the transaction server, a result of authentication based on comparing the information for authentication, including the UUID and the app serial number, with authentication information previously stored in the transaction server; instructions to, based on the received result of authentication, receive transaction information for a transaction and transfer the transaction information to the transaction server; instructions to receive, from the transaction server, approval information including an approval number based on the transaction information; and instructions to transfer to a transaction terminal the received approval information based on which the transaction is performed with the transaction terminal, which is a fundamental economic practice including pertaining to the facilitating transactions through communication using a servers and terminals. Thus, the claims recite an abstract idea.
 However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, as the claims recite including, {…}{operating} according to the instructions, the instructions comprising: {storing} a unique user identifier (UUID) of the application in an operating system (OS) {…} and {storing} an app serial number in the application, wherein the UUID is a unique serial number which is variably issued each time the application is downloaded from an app distribution server, the UUID being not stored in the application, and the app serial number being issued by a service provider server when the application is installed {…} and authenticated; {executing} the application and extracting information for authentication, wherein the extracted information for authentication includes the UUID stored in the OS {…} and the app serial number stored in the application; {transferring} the information for authentication {…}; {receiving}, a result of authentication based on comparing the information for authentication, including the UUID and the app serial number, with authentication information previously stored {…}; based on the received result of authentication, {receiving} transaction information for a transaction and transfer the transaction information {…}; {receiving}, from the transaction server, approval information including an approval number based on the transaction information; and {transferring} to a transaction terminal the received approval information based on which the transaction is performed with the transaction terminal.
The additional elements as shown above recite limitations which go beyond mere insignificant extra-solution activity, for example {storing} a unique user identifier (UUID) of the application in an operating system (OS) of the portable terminal and store an app serial number in the application, wherein the UUID is a unique serial number which is variably issued each time the application is downloaded from an app distribution server, the UUID being not stored in the application, and the app serial number being issued by a service provider server when the application is installed on the portable terminal and authenticated; instructions to execute the application and extracting information for authentication, wherein the extracted information for authentication includes the UUID stored in the OS of the portable terminal and the app serial number stored in the application; is at least an improvement to security and speed in performing such transactions through communications with a servers and a terminals as claimed. 
Furthermore, Applicants invention includes, {storing} a unique user identifier (UUID) of an application in an operating system (OS) of the portable terminal, and {storing} an app serial number in the application, wherein the UUID is a unique serial number which is variably issued each time the application is downloaded from an app distribution server (i.e., wherein the UUID is not stored in the application); which are not steps considered incidental to the primary process, nor is nominal or a tangential addition to the claim. As a result, the claimed invention is directed to an improvement in technology for improving the security and speed when performing such transactions through communications with servers and terminals, not the abstract idea. Accordingly, because claims 1, 13, and 14 (and claims dependent therefrom) are directed to more than just the abstract idea itself these claims are eligible. 
Regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 14 for illustrative purposes, Applicant has claimed:
a portable terminal comprising: a storage configured to store an application; at least one memory configured to store instructions; at least one processor configured to access the at least one memory, read the instructions, and operate according to the instructions, the instructions comprising: 
instructions to store a unique user identifier (UUID) of the application in an operating system (OS) of the portable terminal and store an app serial number in the application, wherein the UUID is a unique serial number which is variably issued each time the application is downloaded from an app distribution server, 
the UUID being not stored in the application, and the app serial number being issued by a service provider server when the application is installed on the portable terminal and authenticated; 
instructions to execute the application and extracting information for authentication, wherein the extracted information for authentication includes the UUID stored in the OS of the portable terminal and the app serial number stored in the application; 
instructions to transfer the information for authentication to a transaction server; instructions to receive, from the transaction server, a result of authentication based on comparing the information for authentication, including the UUID and the app serial number, with authentication information previously stored in the transaction server; 
instructions to, based on the received result of authentication, receive transaction information for a transaction and transfer the transaction information to the transaction server; 
instructions to receive, from the transaction server, approval information including an approval number based on the transaction information; and 
instructions to transfer to a transaction terminal the received approval information based on which the transaction is performed with the transaction terminal.

The following prior art of references are deemed most relevant to the allowed claim(s):

Prakash (U.S. Pub. No. 20170063975) is relevant as it describes a system and method of securely binding a software application to a communication device, including sending device identifiers associated with the computing device to a server, receiving a server-generated dynamic device identifier that is generated based on the set of device identifiers; and storing the server-generated dynamic device identifier during initialization of the application. Further teaching, during runtime execution of the application, the application may receive a request to execute an application specific task. In response to receiving the request, the application may generate a runtime dynamic device identifier, determine whether the runtime dynamic device identifier matches the server-generated dynamic device identifier, execute the application specific task when the runtime dynamic device identifier matches the server-generated dynamic device identifier; and prevent the application specific task from being executed when the runtime dynamic device identifier does not match the server-generated dynamic device identifier.
Neuwirth (U.S. Pub. No. 20140164241) is relevant as it describes payment information and user input to serve as authorization to perform a transaction using the payment information can be obtained from a remote user having a client computing device. A merchant can send a request for payment information and authorization over a network to any device having a browser and touch screen or other means for receiving user input. A user interface having overlaid fields can be used to receive the payment information in a secure manner that prevents the payment information from being stored on the client computing device. An input area can also be displayed within the browser on the user's device. When the user inputs a signature (or other authorization information) into the input area, the signature can be routed over a network back to the merchant to provide authorization for a transaction. 
Korala (U.S. Pat. No. 9600981) is relevant as it discloses user terminals for performing withdrawal transactions comprising a reader for reading a user device, a processing resource configured to obtain from the user device account data representative of an account associated with the user device, and to receive a user request for a cash withdrawal in respect of the account, and an output device configured to issue, in response to the user request for a cash withdrawal, a token that is exchangeable for cash.
Modeo (U.S. Pub. No. 7634280) is relevant as it describes a communications system supporting the exchange of messages, and a method for authenticating messages, including having a message sender send a message to be authenticated to a signature generator entity in the communications system; having the signature generator entity generate a signature with respect to the received message, the signature being dependent on the message sender; having the signature generator entity send back to the message sender an authenticated message, the authenticated message including the generated signature; having the message sender forward the authenticated message to a message recipient; having the message recipient send the received message to a signature verifier entity in the communications system; having the signature verifier entity verify the validity of the signature, and notifying the message recipient of an outcome of the validity verification.
Grigg (U.S. Pub. No. 20120197743) is relevant as it describes wirelessly {transmitting} payment information from a mobile device to a point-of-sale terminal by the user performing only a minimum number of inputs, such as a single input. Some embodiments of the invention provide an apparatus comprising an input device configured to receive input from a user, a communication device configured to transmit wireless signals to a transaction device, a memory comprising predetermined payment information stored therein and a processor communicably coupled to the input device, the communication device and the memory and configured to: receive transaction information from the transaction device related to a transaction; receive a first input from the user; determine if the first input matches a user defined action stored in memory, and use the communication device to wirelessly transmit the predetermined payment information and authorize payment if the first input matches the user defined action stored in memory.
Blackhurst (U.S. Pub. No. 20140101044) discloses methods and systems for processing information associated with a transaction that qualifies for a gift card. Further configured to: receive information associated with a transaction executed using a payment method associated with an account, the information including an alias associated with the account and an amount of the transaction; determine, based on accessing a database, whether the alias is associated with a gift card; in response to determining the alias is associated with the gift card, determine whether the transaction qualifies for the gift card; and in response to determining the transaction qualifies for the gift card, apply a balance of the gift card to the amount of the transaction.
Kassemi (U.S. Pub. No. 20140279444) describes systems and methods for peer-to-peer e-commerce transaction between a first user and a second user that is facilitated by a payment server is disclosed. The method including receiving a money request from a first user, wherein the money request identifies a second user from which money is requested. The method further including transmitting a money request email message to the second user, wherein the money request email includes a token and receiving a response email message to the money request email message, wherein the response email message includes the token. The method further including determining whether the second user is a member based on the received token and an email address associated with the response email message.
Zhang (U.S. Pub. No. 20160246958) involves a method, a device, and a system for updating authenticating information in the field of Internet technologies. The method comprises: receiving a service processing request containing user information and service object information; extracting according to the user information, first authentication information associated with the service object information from prestored authentication information; authenticating the first authentication information; displaying an information update interface when the first authentication information fails to be authenticated; obtaining second authentication information from the information update interface; replacing the first authentication information with the second authentication information; authenticating the second authentication information; and processing the service processing request if the second authentication information is authenticated.
Chan (U.S. Pat. No. 8,844,012) describes a method and system for sharing an authentication profile for accessing a Wi-Fi network between multiple devices. To access a particular Wi-Fi network on a first device and a second device, authentication information, e.g., a password for the Wi-Fi network, may have to be input on both the devices. In some embodiments, the technology facilitates obtaining an approval for accessing the Wi-Fi network on the second device from the first device. Upon receiving a request from a user of the second device to access the Wi-Fi network on the second device, the second device requests if any of the devices, e.g., devices in proximity, can approve the access request. A notification is displayed on the first device regarding the access request. The user associated with first device can then approve the access request, which causes authentication information for accessing the Wi-Fi network to be transmitted to the second device.

Accordingly, claims 1, and 3-14 are allowed as the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled, Comments on Statement of Reasons for Allowance.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20120197743 A1 to Grigg. 
(2) U.S. Patent Application Publication US 20140101044 A1 to Blackhurst.
(3) U.S. Patent Application Publication US 20140279444 A1 to Kassemi.
(4) U.S. Patent Application Publication US 20160246958 A1 to Zhang.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694